The question made in this case is whether the sheriff can legally sell lands on the first day of the term to which the execution is returnable. Against it is cited Barden v. McKinne, 11 N.C. 279. In that case the sheriff sold about two years after the execution was returnable, and without any new execution. But this question is put at rest by the judgment given in Lanier v. Stone, 8 N.C. 329. It is there stated to be the daily practice, and no inconvenience has been experienced from it. It is often done at the importunity of defendants, to give them the longest possible time to raise the money.
The rule for a new trial must be discharged.
PER CURIAM. Judgment affirmed.